FERGUSON, Judge
(concurring).
In Carter v. State, 550 So.2d 1130 (Fla. 3d DCA), rev. denied, 553 So.2d 1164 (1989), this court gave an impractical “yes” answer to the second part of the certified question relying, purportedly, on State v. Neil, 457 So.2d 481 (Fla.1984). The fourth district followed Carter without an independent analysis. Mazaheritehrani v. Brooks, 573 So.2d 925 (Fla. 4th DCA 1990).
We applied Carter in the heralded case of Lozano v. State, 584 So.2d 19 (Fla. 3d DCA 1991). In Wright v. State, cited in the majority opinion, we again dutifully followed Carter, with an otherwise thoughtful observation by Judge Nesbitt that Carter may be impractical and legally indefensible. It was noted, correctly, that Carter is distinguishable from Neil on the procedural facts. Federal opinions uniformly hold contrary to Carter. See Hernandez v. New York, — U.S. -, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991); Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986); United States v. Forbes, 816 F.2d 1006 (5th Cir.1987); United States v. Robinson, 421 F.Supp. 467 (D.Conn.1976), mandamus granted sub nom., United States v. Newman, 549 F.2d 240 (2d Cir.1977).
Review was granted in Mazaheritehra-ni, which was argued to the Supreme Court of Florida on December 4, 1991. A decision in that case will answer the question certified.